Citation Nr: 0534634	
Decision Date: 12/23/05    Archive Date: 01/10/06	

DOCKET NO.  03-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a separate disability rating for hiatal hernia 
and/or gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1994 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the VARO 
in San Diego, California, that, in pertinent part, granted 
service connection for abdominal scars, post Nissen 
fundoplication secondary to GERD and hiatal hernia and 
assigned a noncompensable disability rating, effective 
April 3, 2002.

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record discloses that the veteran 
has not received all the notification and duty to assist 
requirements provided by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2005).  This must be done.

The veteran's accredited representative asserts that the 
authorized examination the veteran underwent in March 2002 is 
essentially inadequate.  The representative notes the claims 
folder was not made available to the examiner for review in 
conjunction with the examination.  A review of the 
examination report reveals that at the time of the 
examination in March 2002 the veteran had residual scars from 
the fundoplication that he believed were disfiguring.  
However, he denied symptoms other than some difficulty 
swallowing.  The examination diagnoses were:  Status post 
vasectomy with residual nondisfiguring tender scars; and 
status post Nissen fundoplication for GERD and hiatal hernia 
with residual disfiguring scars.

Of record is the report of a January 2002 esophagogram done 
at a service department facility.  The impression was that 
there were no esophageal strictures, gastroesophageal reflux, 
or hiatal hernia present.

In a VA Form 9 dated April 15, 2003, the veteran stated that 
he was "still having major medical problems as a direct 
result of the Nissen fundoplication surgery performed to 
correct my acid reflux disease."  No medical evidence has 
been associated with the claims folder to reflect this, 
however, and, as noted above, the veteran has not been 
advised of the need to submit such evidence in accordance 
with the VCAA.

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following:

1.  VA must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, VA should 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005) are 
fully complied with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for gastrointestinal 
symptomatology since early 2002.  After 
signing any necessary releases, any 
records indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the claims folder.  The 
veteran and his representative should 
also be notified of any unsuccessful 
attempts in this regard and be afforded 
an opportunity to submit the identified 
records.

3.  Thereafter, if deemed advisable based 
on the evidence received, the veteran 
should be provided an examination by a 
physician knowledgeable in 
gastrointestinal disorders.  The examiner 
must note in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should opine as to 
the etiology of any gastrointestinal 
disorder identified and express an 
opinion as to whether it is at least as 
likely as not that it is attributable to 
the veteran's active service or his 
service-connected disorders.  The 
complete rationale for any opinion 
expressed should be provided.

4.  Then, VA should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.  He 
is advised that any failure, without good cause, to report 
for a scheduled examination may be result in the denial of 
his claim.  38 C.F.R. § 3.655.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

